DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 05/31/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Examiner’s note:
Claims 11-19 are statutory because the “computer readable storage medium” does not include signal per se as disclosed in specification paragraph [0083]. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-5,7-15,17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US 2019/0082224 hereinafter referred to as Bradley) in view of Hendrickson et al. (US 2021/0117417 hereinafter referred to as Hendrickson). 

Regarding claim 1,
Bradley teaches:
“A computer-implemented method, comprising: obtaining, by one or more processors, data from one or more sources,” (Bradley [0046] [0032], Aggregating content from multiple news sources.  Bradley further discloses processors and memories). 
 “searching, by the one or more processors, one or more publicly available sources and obtaining, based on the searching, information describing quality and non- objective influence of the data from each source of the one or more sources” (Bradley [0061][0057][0050][0065-0066], gathering original contents comprising plurality of information as initially released. Based on the original content, determining bias regarding the source of the content. The bias detection is based on verifying contents from  multiple sources for accuracy. Various databases, websites, government bodies etc. utilized to obtain relevant information to verify the sources). 
“providing, by the one or more processors, as inputs to the second artificial intelligence decision-making system, the information and the metadata, to classify the quality and the non-objective influence of each source of the one or more sources” (Bradley [0050], the system uses the biases to rank the content and the sources, and using one or more scales to reflect the level the sources bias level).
“obtaining, by the one or more processors, outputs from the second artificial intelligence decision-making system comprising, for each source of the one or more sources, a first rating classifying the quality of the source of the one or more sources” (Bradley [0050][0083], various rating scales that shows the bias of the sources. The bias also rated via different ways). 
“obtaining, by the one or more processors, rules, wherein the rules define one or more values for the first rating; and” (Bradley [0083], various rating criteria to level the rating for the detected bias).
 “P201807814US01-32-designating, by the one or more processors, via the blockchain, based on the rules, the portion of the one or more sources, wherein the portion comprises sources of the one or more sources classified with the one or more values for the first rating.” (Bradley [0019][0050] [0083], labeling  the one or more the news sources based on the bias detected from their content. The sources bias ranked based on rating scale for the bias. Different bias rating criteria). 
Bradley does not explicitly teach:
“wherein a portion of the one or more sources comprise training data for a first artificial intelligence decision-making system;”
“ ingesting, by the one or more processors, data from each source of the one or more sources into a corpus;”
“ingesting, by the one or more processors, metadata corresponding to the data, into a volume accessible to a second artificial intelligence decision-making system” 
 “loading, by the one or more processors, the outputs into a blockchain;
Hendrickson teaches:
“wherein a portion of the one or more sources comprise training data for a first artificial intelligence decision-making system” (Hendrickson [0058][0051], a machine learning algorithm can be trained  based on data set of that is useful for intended purpose. For example, training a machine learning for news article accuracy based on training dataset of plurality of articles. The news content for the accuracy check can be from multiple sources. Therefore, content from the plurality news sources are eligible for machine learning analysis).
“ ingesting, by the one or more processors, data from each source of the one or more sources into a corpus;” (Hendrickson [0051][0058], entering various contents into the system from various sources using machine analysis such as natural language processing for analysis. Trained machine learning accessing plurality of extracted contents to perform analysis). 
 “ingesting, by the one or more processors, metadata corresponding to the data, into a volume accessible to a second artificial intelligence decision-making system” (Hendrickson [0051][0058], entering contents from news sources into a NewsCheck validation system for accuracy check and analysis. Such news checking analysis is performed by trained machine learning algorithm by performing the analysis on the  extracted contents from the news content). 
 “loading, by the one or more processors, the outputs into a blockchain;” (Hendrickson [0017][0051], using decentralized database such as Blockchain for various operations including  scoring management and validation of content and sources. The scoring and validation process include checking accuracy of news and the source).
Bradley  and Hendrickson teach bias detection based on machine learning. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bradley to include training a machine learning  for content accuracy, and to store the contents in decentralized blackchin as disclosed by Hendrickson, such trained machine learning improves pattern identification better than human analysis (Hendrickson [0058]). Furthermore, the use of the blockchain enhance security of  data record because of its cryptographic hash function (Hendrickson [0060][0068]). 

Regarding claim 11,
Bradley teaches:
“A computer program product comprising: a computer readable storage medium readable by one or more processors and storing instructions for execution by the one or more processors for performing a method comprising:” (Bradley [0113][0115], A computer program product embodied in tangible medium. A computing system with multiple processors).
“obtaining, by one or more processors, data from one or more sources,…” (Bradley [0046] [0032], Aggregating content from multiple news sources. Processors and memories). 
 “searching, by the one or more processors, one or more publicly available sources and obtaining, based on the searching, information describing quality and non- objective influence of the data from each source of the one or more sources” (Bradley [0061][0057][0050][0065-0066], gathering original contents comprising plurality of information as initially released. Based on the original content, determining bias regarding the source of the content. The bias detection is based on verifying contents from  multiple sources for accuracy. Various databases, websites, government bodies etc. utilized to obtain relevant information to verify the sources). 
“providing, by the one or more processors, as inputs to the second artificial intelligence decision-making system, the information and the metadata, to classify the quality and the non-objective influence of each source of the one or more sources” (Bradley [0050], the system uses the biases to rank the content and the sources, and using one or more scales to reflect the sources bias level).
“obtaining, by the one or more processors, outputs from the second artificial intelligence decision-making system comprising, for each source of the one or more sources, a first rating classifying the quality of the source of the one or more sources” (Bradley [0050][0083], various rating scales that shows the bias of the sources. The bias also rated via different ways). 
“obtaining, by the one or more processors, rules, wherein the rules define one or more values for the first rating; and” (Bradley [0083], various rating criteria to level rating for the detected bias).
 “P201807814US01-32-designating, by the one or more processors, via the blockchain, based on the rules, the portion of the one or more sources, wherein the portion comprises sources of the one or more sources classified with the one or more values for the first rating.” (Bradley [0019][0050] [0083], labeling  the one or more the news sources based on the bias detected from their content. The sources bias ranked based on rating scale for the bias. Different bias rating criteria). 
Bradley does not explicitly teach:
“wherein a portion of the one or more sources comprise training data for a first artificial intelligence decision-making system;”
“ ingesting, by the one or more processors, data from each source of the one or more sources into a corpus;”
“ingesting, by the one or more processors, metadata corresponding to the data, into a volume accessible to a second artificial intelligence decision-making system” 
 “loading, by the one or more processors, the outputs into a blockchain;
Hendrickson teaches:
“wherein a portion of the one or more sources comprise training data for a first artificial intelligence decision-making system” (Hendrickson [0058][0051], a machine learning algorithm can be trained  based on data set of useful for intended purpose. For example, training a machine learning for news article accuracy based on training dataset of plurality of articles. The news content for the accuracy check can be from multiple sources. Therefore, content from the plurality news sources are eligible for machine learning analysis).
“ ingesting, by the one or more processors, data from each source of the one or more sources into a corpus;” (Hendrickson [0051][0058], entering various contents into the system from various sources using machine analysis such as natural language processing for analysis. Trained machine learning accessing plurality of extracted contents to perform analysis). 
 “ingesting, by the one or more processors, metadata corresponding to the data, into a volume accessible to a second artificial intelligence decision-making system” (Hendrickson [0051][0058], entering contents from news sources into a NewsCheck validation system for accuracy check and analysis. Such news checking analysis is performed by trained machine learning algorithm by performing the analysis on the  extracted contents from the news content). 
 “loading, by the one or more processors, the outputs into a blockchain;” (Hendrickson [0017][0051], using decentralized database such as Blockchain for various operations including  scoring management and validation of content and sources. The scoring and validation process include checking accuracy of news and the source).
Bradley  and Hendrickson teach bias detection based on machine learning. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bradley to include training a machine learning  for content accuracy, and to store the contents in decentralized blackchin as disclosed by Hendrickson, such trained machine learning improves pattern identification better than human analysis (Hendrickson [0058]). Furthermore, the use of the blockchain enhance security of  data record because of its cryptographic hash function (Hendrickson [0060][0068]). 




Regarding claim 20,
Bradley teaches:
“ A system comprising: a memory; one or more processors in communication with the memory; program instructions executable by the one or more processors via the memory to perform a method, the method comprising:” (Bradley [00116][0013] a computing system. Memory storing instructions). 
“obtaining, by one or more processors, data from one or more sources,…” (Bradley [0046] [0032], Aggregating content from multiple news sources. processors and memories). 
 “searching, by the one or more processors, one or more publicly available sources and obtaining, based on the searching, information describing quality and non- objective influence of the data from each source of the one or more sources” (Bradley [0061][0057][0050][0065-0066], gathering original contents comprising plurality of information as initially released. Based on the original content, determining bias regarding the source of the content. The bias detection is based on verifying contents from  multiple sources for accuracy. Various databases, websites, government bodies etc. utilized to obtain relevant information to verify the sources). 
“providing, by the one or more processors, as inputs to the second artificial intelligence decision-making system, the information and the metadata, to classify the quality and the non-objective influence of each source of the one or more sources” (Bradley [0050], the system uses the biases to rank the content and the sources, and using one or more scales to reflect the level the content the sources bias level).
“obtaining, by the one or more processors, outputs from the second artificial intelligence decision-making system comprising, for each source of the one or more sources, a first rating classifying the quality of the source of the one or more sources” (Bradley [0050][0083], various rating scales that shows the bias of the sources. The bias also rated via different ways). 
“obtaining, by the one or more processors, rules, wherein the rules define one or more values for the first rating; and” (Bradley [0083], various rating criteria to level rating for the detected bias).
 “P201807814US01-32-designating, by the one or more processors, via the blockchain, based on the rules, the portion of the one or more sources, wherein the portion comprises sources of the one or more sources classified with the one or more values for the first rating.” (Bradley [0019][0050] [0083], labeling  the one or more the news sources based on the bias detected from their content. The sources bias ranked based on rating scale for the bias. Different bias rating criteria). 
Bradley does not explicitly teach:
“wherein a portion of the one or more sources comprise training data for a first artificial intelligence decision-making system;”
“ ingesting, by the one or more processors, data from each source of the one or more sources into a corpus;”
“ingesting, by the one or more processors, metadata corresponding to the data, into a volume accessible to a second artificial intelligence decision-making system” 
 “loading, by the one or more processors, the outputs into a blockchain;
Hendrickson teaches:
“wherein a portion of the one or more sources comprise training data for a first artificial intelligence decision-making system” (Hendrickson [0058][0051], a machine learning algorithm can be trained  based on data set that is useful for intended purpose. For example, training a machine learning for news article accuracy based on training dataset of plurality of articles. The news content for the accuracy check can be from multiple sources. Therefore, content from the plurality news sources are eligible for machine learning analysis).
“ ingesting, by the one or more processors, data from each source of the one or more sources into a corpus;” (Hendrickson [0051][0058], entering various contents into the system from various sources using machine analysis such as natural language processing for analysis. Trained machine learning accessing plurality of extracted contents to perform analysis). 
 “ingesting, by the one or more processors, metadata corresponding to the data, into a volume accessible to a second artificial intelligence decision-making system” (Hendrickson [0051][0058], entering contents from news sources into a NewsCheck validation system for accuracy check and analysis. Such news checking analysis is performed by trained machine learning algorithm by performing the analysis on the  extracted contents from the news content). 
 “loading, by the one or more processors, the outputs into a blockchain;” (Hendrickson [0017][0051], using decentralized database such as Blockchain for various operations including  scoring management and validation of content and sources. The scoring and validation process include checking accuracy of news and the source).
Bradley  and Hendrickson teach bias detection based on machine learning. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bradley to include training a machine learning  for content accuracy, and to store the contents in decentralized blackchin as disclosed by Hendrickson, such trained machine learning improves pattern identification better than human analysis (Hendrickson [0058]). Furthermore, the use of the blockchain enhance security of  data record because of its cryptographic hash function (Hendrickson [0060][0068]). 

Regarding claims 2 and 12, Bradley and Hendrickson teaches all the limitations of claims 1 and 11. 
Bradly does not explicitly teach:
Hendrickson teaches:
“further comprising: providing, by the one or more processors, as training data for the first artificial intelligence decision-making system, the portion.”
“further comprising: providing, by the one or more processors, as training data for the first artificial intelligence decision-making system, the portion.” (Hendrickson [0058][0051], a machine learning algorithm can be trained  based on data set of useful for intended purpose. For example, training a machine learning for news article accuracy based on training dataset of plurality of articles. The news content for the accuracy check can be from multiple sources. Therefore, content from the plurality news sources are eligible for machine learning analysis). 
Bradley  and Hendrickson teach bias detection based on machine learning. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bradley to include training a machine learning training for content accuracy as disclosed by Hendrickson, such trained machine learning improves pattern identification  better than human analysis (Hendrickson [0058]). 

Regarding claims 3, and 13,  Bradley and Hendrickson teaches all the limitations of claims 1 and 11. 
Bradly teaches:
“wherein the outputs further comprise a second rating classifying the non-objective influence of each source of the one or more sources, wherein the rules define one or more values for the second rating, and wherein the portion comprises sources of the one or more sources classified with the one or more values for the second rating” (Bradley [0050][0083], various rating scales that shows the bias of the sources. The bias also rated via different rating criteria). 

Regarding claims 4 and 14,  Bradley and Hendrickson teaches all the limitations of claims 1 and 11.
Bradly does not  teach:
“ wherein ingesting the metadata is concurrent with ingesting the data”
Hendrickson teaches:
 “wherein ingesting the metadata is concurrent with ingesting the data” (Hendrickson [0058][0051], the machine learning system performing the detection on the extracted metadata from news content (i.e., the whole news content already accessed  by the machine learning. Entering news content into the detecting system for analysis). 
Bradley  and Hendrickson teach bias detection based on machine learning. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bradley to include a feather to enter news contents into  a machine learning for content accuracy analysis as disclosed by Hendrickson, such machine learning analysis improves pattern identification  better than human analysis (Hendrickson [0058]). 

Regarding claims 5 and 15,  Bradley and Hendrickson teaches all the limitations of claim 1 and 11.
Bradly teaches:
“wherein designating the portion comprises generating a knowledge base comprising the portion, wherein the knowledge base comprises the training data” (Bradley [0019][0042, bias ranked based on rating scale for the bias. The bias detected by machine learning and artificial intelligence. Thus, the machine learning is trained to detect the bias).

Regarding claims 7 and 17, Bradley and Hendrickson teaches all the limitations of claim 1 and 11. 
Bradly teaches:
“ wherein the information is selected from the group consisting of: social media feeds, news items, and government announcements” (Bradley [0065-0066], collecting original contents for bias detection form various databases, websites, government bodies etc. to in order to obtain  accurate information). 

Regarding claims 8, and 18, Bradley and Hendrickson teaches all the limitations of claim 7 and 17.. 
Bradly does not teach:
“wherein classifying the quality and the non-objective influence of each source of the one or more sources comprises performing natural language processing on the information.” 
Hendrickson teaches:
“wherein classifying the quality and the non-objective influence of each source of the one or more sources comprises performing natural language processing on the information.” (Hendrickson [0010][0051]], teaches using natural language processing to verify, rate, and rank contents. The natural language processing will be used to verify content accuracy and credibility  in varies fields).  
Bradley and Hendrickson teach bias detection based on machine learning. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bradley to include natural language processing algorithm to perform content accuracy and credibility check as disclosed by Hendrickson because the natural language processing improves the results by automatically initiating continues analysis based on previous results (Hendrickson [0019]).  

Regarding claims 9 and 19, Bradley and Hendrickson teaches all the limitations of claims 1 and 11.
Bradly does not teach:
“wherein ingesting the data comprises logging the data in the blockchain.”
Hendrickson teaches:
“wherein ingesting the data comprises logging the data in the blockchain.” (Hendrickson [0060], using decentralized database such as Blockchain for storing digital contents).
Bradley  and Hendrickson teach bias detection based on machine learning. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bradley to include a blockchain to store contents as disclosed by Hendrickson,  because the blockchain provides enhance security protection for the stored contents (Hendrickson [0060][0068]).

Regarding claim 10, Bradley and Hendrickson teaches all the limitations of claim 1. 
Bradley teaches:
“further comprising: logging, by the one or more processors, identifiers for sources comprising the portion in the blockchain.” (Bradley [0049], teaches source identifiers).
Bradley does not teach storing such identifiers in the blockchain. However, Hendrickson teaches storing contents in secure database such as blockchain (Hendrickson [0060]).
Bradley  and Hendrickson teach bias detection based on machine learning. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bradley to include a blockchain to store contents as disclosed by Hendrickson,  because the blockchain provides enhance security protection for the stored contents (Hendrickson [0060][0068]).

5.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US 2019/0082224 hereinafter referred to as Bradley), in view of Hendrickson et al. (US 2021/0117417 hereinafter referred to as Hendrickson), and further in view of Horvitz et al. (US 10,007,719 hereinafter referred to as Horvitz). 

Regarding claims 6 and 16, Bradley and Hendrickson teaches all the limitations of claims 1 and 16.  
Bradly and Hendrickson do not teach:
“further comprising: obtaining, by the one or more processors, new rules, wherein the new rules define a second one or more values for the first rating wherein the second one or more values for the first rating differ from the one or more values for the first rating; and 
re-designating, by the one or more processors, via the blockchain, based on the rules, the portion of the one or more sources, wherein the portion comprises sources of the one or more sources classified with the second one or more values for the first rating.”
Horvitz teaches:
“further comprising: obtaining, by the one or more processors, new rules, wherein the new rules define a second one or more values for the first rating wherein the second one or more values for the first rating differ from the one or more values for the first rating; and” (Horvitz col. 6 lines 31-50, teaches multiple ranking algorithms for ranking results based on veracity of search results associated with particular topic. Such ranking algorithm various results based on the selected ranking algorithm). 
“re-designating, by the one or more processors, via the blockchain, based on the rules, the portion of the one or more sources, wherein the portion comprises sources of the one or more sources classified with the second one or more values for the first rating.” (Horvitz col. 6 lines 53-60, based on the selected ranking algorithm, various ranked results are produced for the searched topic. Inherently, there are sources associated with the search results for the topic). 
Bradley, Hendrickson and Horvitz teach bias detection based on machine learning. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bradley and Hendrickson to include various ranking algorithms for ranking search results based on accuracy check as disclosed by Horvitz, such inclusion, improves search results for particular topic based on selected ranking algorithm for the topic (Horvitz col. 4 lines 35- 45). 
Bradley and Hendrickson do not teach using  blockchain. However, Hendrickson teaches storing contents in secure database such as blockchain (Hendrickson [0060]).
Bradley, Horvitz Hendrickson teach bias detection based on machine learning. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bradley to include a blockchain to store contents as disclosed by Hendrickson,  because the blockchain provides enhance security protection for the stored contents (Hendrickson [0060][0068]).
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references teach bias detection system.
Myslinski (US 8,768,782)
Ghulati et al. (US 2021/0019339)
Welder et al (US 2020/0380398)
Pelleg et al. (US 2020/0380049)/

	


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/            Examiner, Art Unit 2456
/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456